     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 1 of 7 Page ID #:13782



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ALEXANDER C.K. WYMAN (Cal. Bar No. 295339)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-2435
7         Facsimile: (213) 894-6269
          Email:     Alex.Wyman@usdoj.gov
8
     BRETT A. SAGEL (Cal. Bar No. 243918)
9    Assistant United States Attorney
          Ronald Reagan Federal Building
10        411 West Fourth Street, Suite 8000
          Santa Ana, California 92701
11        Telephone: (714) 338-3598
          Facsimile: (714) 338-3708
12        Email:     Brett.Sagel@usdoj.gov
13   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
14
                              UNITED STATES DISTRICT COURT
15
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     UNITED STATES OF AMERICA,                 No. SA CR 19-061-JVS
17
                Plaintiff,                     GOVERNMENT’S BRIEF REGARDING
18                                             DEFENDANT’S INTENTION TO CALL
                      v.                       GOVERNMENT AGENTS AND OTHER
19                                             WITNESSES SUBJECT TO RECALL
     MICHAEL JOHN AVENATTI,
20
                Defendant.
21

22

23         Plaintiff United States of America, by and through its counsel
24   of record, the Acting United States Attorney for the Central District
25   of California and Assistant United States Attorneys Brett A. Sagel
26   and Alexander C.K. Wyman, hereby files its brief regarding
27   defendant’s intention to call government agents and other witnesses
28   subject to recall.
     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 2 of 7 Page ID #:13783



1          This Brief is based upon the attached memorandum of points and

2    authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4     Dated: August 11, 2021               Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           SCOTT M. GARRINGER
7                                          Assistant United States Attorney
                                           Chief, Criminal Division
8

9                                                /s/
                                           BRETT A. SAGEL
10                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorneys
11
                                           Attorneys for Plaintiff
12                                         UNITED STATES OF AMERICA

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 3 of 7 Page ID #:13784



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2          Defendant has subpoenaed various special agents who participated

3    in witness interviews in this case and defendant’s unrelated other

4    criminal prosecutions and has stated that he plans to call these

5    agents to testify.      Defendant has also stated that he plans to recall

6    witnesses, including Joseph Varani of the DOJ Cybercrime lab in

7    Washington, DC.     This Court under its inherent authority should

8    require defendant to make a threshold showing that there is

9    admissible evidence defendant can elicit from these witnesses and/or
10   evidence that can survive a Rule 403 challenge when defendant already
11   had significant opportunity to cross-examine the witness(es),
12   especially because, in some instances, these witnesses would need to
13   travel from across the country.
14         This Court has a duty to “exercise reasonable control over the

15   mode and order of examining witnesses and presenting evidence so as

16   to . . . avoid wasting time[] and protect witnesses from harassment

17   or undue embarrassment.”       Fed. R. Evid. 611(a) (numbering omitted).

18   This Court also has the authority to quash a trial “subpoena if

19   compliance would be unreasonable or oppressive.”           Fed. R. Crim. P.

20   17(c)(2).    In short, a court presiding over a criminal trial has

21   discretion to quash a trial subpoena based on a “defendant’s failure

22   to state what questions he would ask,” where it appears that the

23   subpoena would lead to “a fishing expedition into matters that there

24   was no reason to believe the witness could answer.”            United States v.

25   Sanchez-Montiel, 168 F.3d 503 (9th Cir. 1999) (unpub.) (citing United

26   States v. Sohappy, 770 F.2d 816, 825 (9th Cir. 1985), and United

27   States v. Merrill, 746 F.2d 458, 465 (9th Cir. 1984)).

28
     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 4 of 7 Page ID #:13785



1          This Court’s discretion to prevent fishing expeditions is

2    consistent with the general principles that govern the admission of

3    evidence in a criminal trial.        A proponent of evidence always bears

4    the burden of establishing the threshold admissibility of that

5    evidence, including its relevance.           See Dowling v. United States, 493

6    U.S. 342, 351 n.3 (1990); see also United States v. Alvarez, 358 F.3d

7    1194, 1205 (9th Cir. 2004) (district court has “wide discretion” to

8    exclude irrelevant evidence).        And while a criminal defendant is

9    guaranteed “a meaningful opportunity to present a complete defense,”
10   “well-established rules of evidence” allow trial judges to exclude
11   irrelevant evidence or “to exclude evidence if its probative value is
12   outweighed by certain other factors such as unfair prejudice,
13   confusion of the issues, or potential to mislead the jury.”             Holmes
14   v. South Carolina, 547 U.S. 319, 324 (2006).          Such relevance rules

15   are “familiar and unquestionably constitutional.”           Id. at 327

16   (quoting Montana v. Egelhoff, 518 U.S. 37, 42 (1996) (plurality

17   opinion)).

18         For example, defendant subpoenaed Special Agent Deleassa Penland

19   for testimony regarding interviews of Judy Regnier.            The Court has

20   indicated that the defendant can call Special Agent Penland because

21   she authored reports of interviews of Ms. Regnier that involved,

22   among other topics unrelated to this case, statements by Ms. Regnier

23   about the financial stability of defendant’s law firm.            Her reports,

24   however, are entirely consistent with what Ms. Regnier already

25   testified to -- and was cross-examined on -- and her subpoena should

26   be quashed unless defendant can proffer or otherwise indicate what

27   admissible testimony Agent Penland might be able to give.

28

                                              2
     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 5 of 7 Page ID #:13786



1          Impeachment by contradiction would be the only basis to call

2    Special Agent Penland as a witness.          Special Agent Penland has no

3    personal knowledge about this case that is derived from her own

4    observations; she is not a percipient witness, nor was she involved

5    as an investigating agent in this case.          The only testimony she could

6    offer would be about what Ms. Regnier said.          That would be hearsay if

7    offered by defendant for its truth.          See Fed. R. Evid. 801(c).

8          Unless this Court grants him an exception, defendant has missed

9    his chance to impeach Ms. Regnier with any prior statement she might
10   have made to Special Agent Penland.          Defendant has had Special Agent
11   Penland’s notes of the Regnier interviews for well over a year before
12   trial, and Ms. Regnier testified for more than two and half days
13   before this Court: her testimony spans hundreds of transcript pages,
14   more than 150 of which are defendant’s cross-examination.             At no
15   point in that cross-examination, as far as government counsel are
16   aware, did defendant attempt to question Ms. Regnier about any
17   inconsistency between her testimony before this Court and what she
18   told law enforcement agents from the Southern District of New York.

19   See United States v. Higa, 55 F.3d 448, 452 (9th Cir. 1995)

20   (discussing “impeachment by prior inconsistent statements, or, as it

21   is sometimes called, impeachment by contradiction”); see also Fed. R.

22   Evid. 608, committee notes (2003) (explaining that Rule 608 bars

23   extrinsic evidence “to attack or support the witness’ character for

24   truthfulness” but “leaves the admissibility of extrinsic evidence

25   offered for other grounds of impeachment (such as contradiction,

26   prior inconsistent statement, bias and mental capacity) to Rules 402

27   and 403”).    If defendant had sought to confront Ms. Regnier with such

28   an inconsistency, Rule 613(b) would have required that she be

                                              3
     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 6 of 7 Page ID #:13787



1    “afforded an opportunity to explain or deny” the prior statement.

2    But defendant never did.

3          Finally, even if this Court were inclined to give defendant a

4    second chance to present Ms. Regnier with (arguably) inconsistent

5    prior statements and “afford[]” her “an opportunity to explain or

6    deny” them, Fed. R. Evid. 613(b) -- or to otherwise present such

7    statements “if justice so requires,” id. -- defendant must offer some

8    indication that Special Agent Penland has any admissible testimony to

9    offer.    The government does not necessarily need to be a party to
10   such a threshold showing.       But under the circumstances, defendant
11   should at least be required to identify, in camera or otherwise,
12   specific statements in Ms. Regnier’s trial testimony, and how

13   defendant expects Special Agent Penland’s testimony will contradict

14   those statements (whether based on Agent Penland’s reports or some

15   other plausible basis).       And he should do so before Special Agent

16   Penland is required to fly cross-country from New York.            That

17   threshold is not high.      But defendant has not yet met it, and thus

18   far there is no reason to think that he can.

19         There therefore does not appear to be anything to which Special

20   Agent Penland could testify.        And contrary to defendant’s claims,

21   this Court has the authority to quash a subpoena on that basis.              The

22   same analysis would apply to any attempts by defendant to call other

23   special agents regarding an interview they conducted of a witness in

24   this, as the witnesses to date have agreed to statements made by them

25   in prior reports when questioned by defendant.

26         Moreover, defendant, through his paralegal, emailed the

27   government at 9:42 p.m. on August 10, 2021, stating: “As you know,

28   Joseph Varani remains subject to recall.          Please have him present to

                                              4
     Case 8:19-cr-00061-JVS Document 677 Filed 08/11/21 Page 7 of 7 Page ID #:13788



1    testify in the defense case on Thursday afternoon [August 12, 2021].

2    He will be called then or on Friday.”         In addition to failing to

3    comply with this Court’s 48-hour notice, the Court should require

4    defendant to make a threshold showing as to why Mr. Varani would need

5    to be recalled when defendant already had a significant opportunity

6    to cross-examine him.      This appears to be another example of

7    defendant seeking cumulative evidence and/or wasting time, which the

8    Court can exclude under Rule 403.        Finally, defendant has provided

9    the government no authority for which the government is responsible
10   for handling and paying for the travel of a witness to be called by
11   defendant.    Although the government will work with the defendant and
12   the witnesses to arrange the times for their testimony (with proper
13   notice), the government is unaware of any requirements to pay for
14   travel of witnesses defendant seeks to call in his case-in-chief.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              5
